                     Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 1 of 21


 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
      Southern       District of Texas
                                    (State)

 Case number (if known): _________________ Chapter 11
                                                                                                                                   ☐ Check if this is an
                                                                                                                                     amended filing



Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


 1.     Debtor’s name                         Noble Corporation plc


 2.     All other names debtor                None
        used in the last 8 years

        Include any assumed
        names, trade names, and
        doing business
        as names


 3.     Debtor’s federal
        Employer Identification
        Number (EIN)                          XX-XXXXXXX


 4.     Debtor's address                      Principal place of business                              Mailing address, if different from principal place
                                                                                                       of business

                                              10 Brook St.                                             13135 Dairy Ashford, Suite 800
                                              Number    Street                                         Number     Street



                                                                                                       P.O. Box

                                              London, United Kingdom W1S 1BG                           Sugar Land, Texas 77478
                                              City                State      ZIP Code                  City                State    ZIP Code



                                                                                                       Location of principal assets, if different from
                                                                                                       principal place of business

                                              County
                                                                                                       Number     Street




                                                                                                       City                State    ZIP Code



 5.     Debtor’s website (URL)                www.noblecorp.com




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 1
                       Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 2 of 21
Debtor           Noble Corporation plc                                            Case number (if known)
                 Name




6.       Type of debtor                               ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                      ☐ Partnership (excluding LLP)
                                                      ☐ Other. Specify:

                                                      A. Check one:
7.       Describe debtor's business
                                                      ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      ☐ Railroad (as defined in 11 U.S.C. § 101(44))
                                                      ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                      ☒ None of the above


                                                      B. Check all that apply:

                                                      ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                      ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15
                                                      U.S.C. § 80a-3)
                                                      ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))



                                                      C. NAICS (North American Industry Classification System) 4-digit code that best describes
                                                         debtor. See http://www.uscourts.gov/four-digit-national-association-naics-codes

                                                                  2          1     1      1     Oil and Gas Extraction

8.       Under which chapter of the                   Check one:
         Bankruptcy Code is the                       ☐ Chapter 7
         debtor filing?                               ☐ Chapter 9
                                                      ☒ Chapter 11. Check all that apply:
         A debtor who is a “small business debtor”                    ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D),
         must check the first sub-box. A debtor as                       and its aggregate noncontingent liquidated debts (excluding debts owed to
         defined in § 1182(1) who elects to                              insiders or affiliates) are less than $2,725,625. If this sub-box is selected,
         proceed under subchapter V of chapter 11                        attach the most recent balance sheet, statement of operations, cash-flow
         (whether or not the debtor is a “small                          statement, and federal income tax return or if any of these documents do
         business debtor”) must check the second                         not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
         sub-box.
                                                                             ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                               noncontingent liquidated debts (excluding debts owed to insiders or
                                                                               affiliates) are less than $7,500,000, and it chooses to proceed under
                                                                               Subchapter V of Chapter 11. If this sub-box is selected, attach the most
                                                                               recent balance sheet, statement of operations, cash-flow statement, and
                                                                               federal income tax return, or if any of these documents do not exist, follow
                                                                               the procedure in 11 U.S.C. § 1116(1)(B).

                                                                             ☐ A plan is being filed with this petition.
                                                                             ☐ Acceptances of the plan were solicited prepetition from one or more classes
                                                                               of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                             ☒ The debtor is required to file periodic reports (for example, 10K and 10Q)
                                                                               with the Securities and Exchange Commission according to § 13 or 15(d) of
                                                                               the Securities Exchange Act of 1934. File the Attachment to Voluntary
                                                                               Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                               Form 201A) with this form.
                                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                               1934 Rule 12b-2.
                                                      ☐ Chapter 12

9.       Were prior bankruptcy cases                  ☒ No
         filed by or against the debtor               ☐ Yes       District                             When                       Case number
         within the last 8 years?                                                                               MM / DD / YYYY


         If more than 2 cases, attach a separate
         list.                                                    District                             When                       Case number
                                                                                                                MM / DD / YYYY


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 2
                        Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 3 of 21
Debtor            Noble Corporation plc                                            Case number (if known)
                  Name


10.      Are any bankruptcy cases                       ☐ No
         pending or being filed by a
         business partner or an                         ☒ Yes        Debtor      See Schedule 1 attached                     Relationship     Affiliate
         affiliate of the debtor?                                    District    Southern District of Texas                  When             Date hereof
                                                                                                                                               MM / DD / YYYY
         List all cases. If more than 1, attach a
         separate list.                                              Case Number, if known



11.      Why is the case filed in this                  Check all that apply:
         district?
                                                        ☐ Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                                          days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                                          any other district.
                                                        ☒ A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                                          district.


12.      Does the debtor own or have                    ☒ No
         possession of any real                         ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if.
         property or personal property                    needed
         that needs immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                                           ☐ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                               safety.
                                                           What is the hazard?
                                                           ☐ It needs to be physically secured or protected from the weather.
                                                           ☐ It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                               attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                               related assets or other options).
                                                           ☐ Other



                                                        Where is the property?
                                                                                        Number                Street




                                                                                        City                                     State              Zip Code


                                                        Is the property insured?
                                                        ☐ No
                                                        ☐ Yes Insurance agency

                                                                   Contact name

                                                                   Phone

         Statistical and administrative information

           Statistical and administrative information

13.      Debtor's estimation of                         Check one:
         available funds                                ☒ Funds will be available for distribution to unsecured creditors.
                                                        ☐ After any administrative expenses are paid, no funds will be available for distribution to
                                                        unsecured creditors.

                                                        ☐ 1-49                                 ☐ 1,000-5,000                   ☐ 25,001-50,000
14.      Estimated number of                            ☐ 50-99                                ☒ 5,001-10,000                  ☐ 50,001-100,000
         creditors                                      ☐ 100-199                              ☐ 10,001-25,000                 ☐ More than 100,000
         (on a consolidated basis with                  ☐ 200-999
         all affiliated debtors)




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 3
                        Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 4 of 21
Debtor            Noble Corporation plc                                             Case number (if known)
                  Name

                                                      ☐ $0-$50,000                           ☐ $1,000,001-$10 million         ☐ $500,000,001-$1 billion
15.      Estimated assets                             ☐ $50,001-$100,000                     ☐ $10,000,001-$50 million        ☒ $1,000,000,001-$10 billion
         (on a consolidated basis with                ☐ $100,001-$500,000                    ☐ $50,000,001-$100 million       ☐ $10,000,000,001-$50 billion
         all affiliated debtors)                      ☐ $500,001-$1 million                  ☐ $100,000,001-$500 million      ☐ More than $50 billion


                                                      ☐ $0-$50,000                           ☐ $1,000,001-$10 million         ☐ $500,000,001-$1 billion
16.      Estimated liabilities                        ☐ $50,001-$100,000                     ☐ $10,000,001-$50 million        ☒ $1,000,000,001-$10 billion
         (on a consolidated basis with                ☐ $100,001-$500,000                    ☐ $50,000,001-$100 million       ☐ $10,000,000,001-$50 billion
         all affiliated debtors)                      ☐ $500,001-$1 million                  ☐ $100,000,001-$500 million      ☐ More than $50 billion
         Statistical and administrative information

           Request for Relief, Declaration, and Signatures



WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000
           or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17.      Declaration and signature of                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified
         authorized representative of                 in this petition.
         debtor                                       I have been authorized to file this petition on behalf of the debtor.
                                                      I have examined the information in this petition and have a reasonable belief that the information is
                                                      true and correct.

                                                      I declare under penalty of perjury that the foregoing is true and correct.

                                                          Executed on      07/31/2020
                                                                           MM / DD / YYYY


                                                          /s/ Richard B. Barker                               Richard B. Barker
                                                       Signature of authorized representative of debtor      Printed name


                                                          Title Chief Financial Officer




18.      Signature of attorney
                                                          /s/ John F. Higgins                                 Date      07/31/2020
                                                         Signature of attorney for debtor                              MM / DD / YYYY




                                                          John F. Higgins
                                                          Printed name

                                                          Porter Hedges LLP
                                                          Firm name

                                                          1000 Main Street, 36th Floor
                                                          Number      Street

                                                          Houston                                             Texas     77002
                                                          City                                                State     ZIP code

                                                          (713) 226-6648                                      jhiggins@porterhedges.com
                                                          Contact phone                                       Email address




                                                          09597500                                            Texas
                                                          Bar number                                          State




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
             Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 5 of 21
Official Form 201A (12/15)

                               IN THE UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                                    :
    In re:                                                          :     Chapter 11
                                                                    :
    NOBLE CORPORATION PLC,                                          :     Case No. 20-[_____] (____)
                                                                    :
                      Debtor.                                       :     (Joint Administration Pending)
                                                                    :
                                                                    :

                              Attachment to Voluntary Petition for Non-Individuals
                                    Filing for Bankruptcy under Chapter 11

1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of
1934, the SEC file number is 001-31306.

2. The following financial data is the latest available information and refers to the debtor’s condition on
March 31, 2020.1

a. Total assets (as of March 31, 2020)                                                                     $ 7,261,099,000

b. Total liabilities (including debts listed in 2.c., below) (as of March 31, 2020)                        $ 4,664,567,000

c. Debt securities held by more than 500 holders

                                                                                                                           Approximate
                                                                                                                           number of holders:
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    secured         unsecured                subordinated
    d. Number of shares of preferred                                                                                               N/A
    stock
    e. Number of shares of common
    stock (as of May 5, 2020)                                                                                              250,952,965

Comments, if any:




1
       Amounts and figures reflected herein are based upon the debtor’s latest publicly filed report. (See Noble Corporation
       plc, Form 10-Q dated May 7, 2020, at 1, 3).


Official Form 201A           Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11      page 1
            Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 6 of 21
Official Form 201A (12/15)

3. Brief description of debtor’s business: The Debtor is a provider of offshore drilling services for the global
oil and gas exploration and production industry.

4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5%
or more of the voting securities of the debtor:

                      Equity Holder                                                               Percent Ownership
 Firefly Value Partners, LP                                                                             9.31%
 The Vanguard Group, Inc.                                                                               5.80%




Official Form 201A           Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11   page 2
         Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 7 of 21




                                             Schedule 1

                                   SCHEDULE OF DEBTORS

                 On the date hereof, each of the affiliated entities listed below (including the debtor
in this chapter 11 case) filed in this Court a petition for relief under chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101 et seq., as amended. Substantially contemporaneously with
the filing of these petitions, these entities filed a motion requesting that their respective chapter 11
cases be jointly administered for procedural purposes only.

  No.                     Debtor                         Employer Identification Number (EIN)
 1       Noble Drilling Holding LLC                                  XX-XXXXXXX
 2       Noble Corporation plc                                       XX-XXXXXXX
 3       Noble Services International Limited                        XX-XXXXXXX
 4       Bully 1 (Switzerland) GmbH                                  XX-XXXXXXX
 5       Bully 2 (Switzerland) GmbH                                  XX-XXXXXXX
 6       Noble 2018-I Guarantor LLC                                  XX-XXXXXXX
 7       Noble 2018-II Guarantor LLC                                 XX-XXXXXXX
 8       Noble 2018-III Guarantor LLC                                XX-XXXXXXX
 9       Noble 2018-IV Guarantor LLC                                 XX-XXXXXXX
 10      Noble BD LLC                                                XX-XXXXXXX
 11      Noble Cayman Limited                                        XX-XXXXXXX
 12      Noble Cayman SCS Holding Ltd                                XX-XXXXXXX
 13      Noble Contracting II GmbH                                        N/A
 14      Noble Corporation                                           XX-XXXXXXX
 15      Noble Corporation Holdings Ltd.                             XX-XXXXXXX
 16      Noble Corporation Holding LLC                               XX-XXXXXXX
 17      Noble Drilling (Guyana) Inc.                                XX-XXXXXXX
 18      Noble Drilling (TVL) Ltd.                                        N/A
 19      Noble Drilling (U.S.) LLC                                   XX-XXXXXXX
 20      Noble Drilling Americas LLC                                 XX-XXXXXXX
 21      Noble Drilling Exploration Company                          XX-XXXXXXX
 22      Noble Drilling International GmbH                           XX-XXXXXXX
 23      Noble Drilling NHIL LLC                                     XX-XXXXXXX
 24      Noble Drilling Services Inc.                                XX-XXXXXXX
 25      Noble DT LLC                                                XX-XXXXXXX
 26      Noble FDR Holdings Limited                                  XX-XXXXXXX
 27      Noble Holding (U.S.) LLC                                    XX-XXXXXXX
 28      Noble Holding International Limited                         XX-XXXXXXX
       Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 8 of 21




 No.                    Debtor                Employer Identification Number (EIN)
29     Noble Holding UK Limited                           XX-XXXXXXX
30     Noble International Finance Company                XX-XXXXXXX
31     Noble Leasing (Switzerland) GmbH                   XX-XXXXXXX
32     Noble Leasing III (Switzerland) GmbH               XX-XXXXXXX
33     Noble Resources Limited                            XX-XXXXXXX
34     Noble SA Limited                                   XX-XXXXXXX
35     Noble Rig Holding I Limited                        XX-XXXXXXX
36     Noble Rig Holding 2 Limited                        XX-XXXXXXX
37     Noble Asset Mexico LLC                             XX-XXXXXXX
38     Noble Bill Jennings LLC                            XX-XXXXXXX
39     Noble Earl Frederickson LLC                        XX-XXXXXXX
40     Noble Mexico Limited                                    N/A




                                          2
           Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 9 of 21




                                 NOBLE CORPORATION PLC
                                       Secretary’s Certificate

       The undersigned, being the Secretary of Noble Corporation plc, a public limited company
incorporated under the laws of England and Wales (the “Company”), does hereby certify as follows:

      Attached hereto as Annex A is a true, correct, and complete copy of the resolutions duly
      adopted by the Board of Directors of the Company on July 30, 2020 (the “Resolutions”),
      and such Resolutions have not been modified or rescinded in whole, in part, or in any
      respect and are in full force and effect

       IN WITNESS WHEREOF, the undersigned, in his capacity as Secretary of the Company has duly
executed and caused this certificate to be delivered as of July 30, 2020.

                                          Noble Corporation plc


                                          By:
                                          Name: William E. Turcotte
                                          Title: Senior Vice President, General Counsel
                                                  and Corporate Secretary
            Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 10 of 21




                                                                                                   Annex A


                                    NOBLE CORPORATION PLC

                                  RESOLUTIONS TO BE ADOPTED
                                  BY THE BOARD OF DIRECTORS

                                               July 30, 2020



        WHEREAS, the Board has considered presentations by the management of, and the financial and
legal advisors to, the Company regarding the liabilities and liquidity situation of the Company, the
strategic alternatives available to it, and the effect of the foregoing on the Company’s business, creditors
and other parties in interest;

        WHEREAS, the Board has had the opportunity to consult with the Company’s management, and
financial and legal advisors and other professionals, and fully consider each of the strategic alternatives
available to the Company;

        WHEREAS, based on its review of all available alternatives and advice provided by such advisors
and professionals, the Board has determined that it is in the best interest of the Company, its subsidiaries,
and its and their respective creditors, stakeholders, and other parties-in-interest, for the Company and its
subsidiaries to take the actions specified in the following resolutions;

Chapter 11 Case

        WHEREAS, the Board has been presented with a proposed petition to be filed by the Company in
the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) seeking
relief under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),
in which the authority to operate as a debtor-in-possession will be sought;

        WHEREAS, the Board, having considered the financial and operational aspects of the Company’s
business and the best course of action to maximize value, deems it advisable and in the best interests of
the Company, its subsidiaries, and its and their respective creditors, stakeholders, and other parties-in-
interest, that a petition be filed by the Company seeking relief under the provisions of chapter 11 of the
Bankruptcy Code; and

Restructuring Support Agreement

        WHEREAS, the Board has been presented with a proposed Restructuring Support Agreement (the
“RSA”) by and among each of (a) the Company, for itself and each of its direct and indirect subsidiaries
listed on Exhibit A to the RSA, (b) the Consenting Priority Guaranteed Noteholders, and (c) the
Consenting Legacy Noteholders, each as defined therein, on or in advance of the date hereof; for the
avoidance of doubt, the RSA includes the Restructuring Term Sheet (as defined therein) and each other
exhibit thereto, all substantially in the forms and on the terms presented to the Board.
            Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 11 of 21




NOW, THEREFORE, BE IT

        RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of the
Company, its subsidiaries, and its and their respective creditors, stakeholders, and other parties-in-interest,
that a voluntary petition be filed by the Company seeking relief under the provisions of chapter 11 of the
Bankruptcy Code, and the filing of such petition is authorized hereby; and be it further

        RESOLVED, that each of the appointed officers of the Company and Richard B. Barker, Chief
Financial Officer of the Company (each, an “Authorized Person”), is hereby authorized and empowered,
on behalf of and in the name of the Company, to execute and verify a petition in the name of the Company
under chapter 11 of the Bankruptcy Code and to cause the same to be filed in the Bankruptcy Court in
such form and at such time as the Authorized Person(s) executing said petition on behalf of the Company
shall determine; and be it further

Restructuring Support Agreement

        RESOLVED, that in connection with the chapter 11 case, the Board has determined it is desirable
and in the best interests of the Company, its subsidiaries, and its and their respective creditors,
stakeholders, and other parties-in-interest, that the Company shall be, and hereby is, authorized to enter
into the RSA with such changes, additions, and modifications thereto as an Authorized Person executing
the same shall approve, such approval to be conclusively evidenced by an Authorized Person’s execution
and delivery thereof; and be it further

        RESOLVED, that the Authorized Persons are empowered, authorized and directed, with full power
of delegation, on behalf of the Company, to cause the Company to negotiate, execute, and deliver the RSA
and any related documents contemplated thereby, in such form and with such changes or amendments as
any one or more such Authorized Persons shall approve as necessary or desirable; and be it further

Regulatory Filings

       RESOLVED, that in order for the Company and its applicable subsidiaries to comply with all
requirements under the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”) and any applicable state securities laws or requirements of
the New York Stock Exchange, the Authorized Persons are authorized and empowered, on behalf of the
Company and its applicable subsidiaries, with the assistance of counsel, to take all action necessary,
appropriate or advisable to cause to be prepared, executed and filed, all reports, statements, documents
and information related to the chapter 11 case required to be filed by the Company and its applicable
subsidiaries, and to take all other action necessary, appropriate or advisable in connection with the
Exchange Act and any applicable federal or state securities laws or requirements of the New York Stock
Exchange, including one or more Current Reports on Form 8-K and notifications to the New York Stock
Exchange; and be it further

Retention of Professionals

       RESOLVED, that the Authorized Persons of the Company be, and each of them is, authorized and
empowered, on behalf of and in the name of the Company, to retain and employ professionals to render
services to the Company in connection with the chapter 11 case and the transactions contemplated by the
foregoing resolutions, including, without limitation, the law firm Skadden, Arps, Slate, Meagher & Flom

                                                      2
            Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 12 of 21




LLP, to act as chapter 11 counsel; Porter Hedges LLP to act as co-counsel; AlixPartners, LLP to act as
financial advisor; Evercore Group L.L.C. to act as investment banker; and Epiq Corporate Restructuring,
LLC to act as claims and noticing agent and administrative advisor; and in connection herewith each
Authorized Person is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed appropriate applications for authority to retain the services
of the foregoing; and be it further

General Authority to Implement Resolutions

        RESOLVED, that the Authorized Persons of the Company be, and each of them is, authorized and
empowered, on behalf of and in the name of the Company, to execute, deliver, perform, verify or file, or
cause to be executed, delivered, performed, verified or filed (or direct others to do so on their behalf as
provided herein) all necessary documents, including, without limitation, all petitions, affidavits,
statements, schedules, motions, lists, applications, pleadings, other papers, security documents,
guarantees, reaffirmations, control agreements, waivers of or amendments to existing documents, and to
negotiate the forms, terms and provisions of, and to execute and deliver any amendments, modifications,
waivers or consents to any of the foregoing as may be approved by any Authorized Person, which
amendments, modifications, waivers or consents may provide for consent payments, fees or other amounts
payable or other modifications of or relief under such agreements or documents, the purpose of such
amendments, modifications, waivers or consents being to facilitate consummation of the transactions
contemplated by the foregoing resolutions or for any other purpose, and, in connection with the foregoing,
to employ and retain all assistance by legal counsel, investment bankers, accountants, restructuring
professionals or other professionals, and to take any and all action which such Authorized Person deems
necessary or proper in connection with the chapter 11 cases, with a view to the successful prosecution of
the chapter 11 cases contemplated by the foregoing resolutions and the successful consummation of the
transactions contemplated by the foregoing resolutions, including, without limitation, any action necessary
or proper to maintain the ordinary course operation of the Company’s business; and be it further

         RESOLVED, that the Authorized Persons of the Company be, and each of them is, authorized to
execute, deliver and perform any and all special powers of attorney as such Authorized Person may deem
necessary or desirable to facilitate consummation of the transactions contemplated by the foregoing
resolutions, pursuant to which such Authorized Person will make certain appointments of attorneys to
facilitate consummation of the transactions contemplated by the foregoing resolutions as the Company’s
true and lawful attorneys and authorize each such attorney to execute and deliver any and all documents
of whatsoever nature and description that may be necessary or desirable to facilitate consummation of the
transactions contemplated by the foregoing resolutions; and be it further

        RESOLVED, that all acts lawfully done or actions lawfully taken by any Authorized Person to
seek relief on behalf of the Company under chapter 11 of the Bankruptcy Code, or in connection with the
chapter 11 case, or any matter related thereto, be, and hereby are, adopted, ratified, confirmed, and
approved in all respects as the acts and deeds of the Company in all respects by the Board of the Company;
and be it further

        RESOLVED, that all acts lawfully done or actions lawfully taken by any Authorized Person, or
by any employees or agents of the Company, on or before the date hereof in connections with the
transactions contemplated by the foregoing resolutions be, and they hereby are, ratified, confirmed and
approved in all respects by the Board of the Company; and be it further


                                                     3
            Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 13 of 21




        RESOLVED, that the omission from these resolutions of any agreement, document or other
arrangement contemplated by any of the agreements, instruments, filings or other documents described in
the foregoing resolutions or any action to be taken in accordance with any requirement of any of the
agreements, instruments, filings or other documents described in the foregoing resolutions shall in no
manner derogate from the authority of the Authorized Persons to take all actions necessary, desirable,
proper, advisable or appropriate to consummate, effectuate, carry out or further the transaction
contemplated by, and the intent and purposes of, the foregoing resolutions; and be it further

        RESOLVED, that the authority conferred upon any Authorized Person of the Company by these
resolutions is in addition to, and shall in no way limit, such other authority as such Authorized Person may
have with respect to the subject matter of the foregoing resolutions, and that the omission from these
resolutions of any agreement or other arrangement contemplated by any of the agreements, instruments
or documents described in the foregoing resolutions or any action to be taken in accordance with any
requirement of any of the agreements, instruments or documents described in the foregoing resolutions
shall in no manner derogate from the authority of any Authorized Person to take any and all actions
convenient, necessary, advisable or appropriate to consummate, effectuate, carry out, perform or further
the transactions contemplated by and the intents and purposes of the foregoing resolutions; and be it further

        RESOLVED, the Board has received sufficient notice of the actions and transactions relating to
the matters contemplated by the foregoing resolutions, as may be required by the Governing Documents
of the Company and other organizational documents of the Company, or hereby waive any right to have
received such notice; and be it further

       RESOLVED, that each of the Authorized Persons (and their designees and delegates) be, and
hereby are, authorized and empowered to take all actions or not to take any action in the name of the
Company with respect to the transactions contemplated by these resolutions hereunder as the sole
shareholder, partner, member, managing member, manager (or similar role) of each subsidiary of the
Company, in each case, as such Authorized Persons or Authorized Persons shall deem necessary proper,
appropriate, desirable or advisable to effectuate the purposes of the transactions contemplated herein.




                                                     4
                            Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 14 of 21


       Fill in this information to Identify the case:

       Debtor Name: Noble Corporation plc
                                                                                                                                         Check if this is an
       United States Bankruptcy Court for the:      Southern District of Texas                                                           amended filing
       Case Number (If known):




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
  the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
  claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of
  the 50 largest unsecured claims.


   Name of creditor and complete mailing       Name, telephone number,    Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                 and email address of       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                          professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                          services, and         or disputed     setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if       Deduction          Unsecured claim
                                                                                                                partially secured     for value of
                                                                                                                                      collateral or
                                                                                                                                      setoff

   1       U. S. BANK                          CONTACT: ALEJANDRO         UNSECURED DEBT -                                                                 $769,704,093.00
           60 LIVINGSTON AVE.                  HOYOS                      7.875% SENIOR
           ST. PAUL, MN 55107                  ALEJANDRO.HOYOS@USBAN      NOTES
                                               K.COM
   2       JPMORGAN CHASE BANK, N.A.           CONTACT: GREGORY N      UNSECURED DEBT -                                                                    $549,995,940.00
           712 MAIN STREET                     ROSTICK                 SENIOR REVOLVING
           5TH FLOOR                           GREGORY.N.ROSTICK@CHASE FACILITY
           HOUSTON, TX 77002                   .COM
   3       THE BANK OF NEW YORK MELLON         CONTACT: LISA MCCANTS  UNSECURED DEBT -                                                                     $487,790,864.00
           TRUST COMPANY, N.A.                 LISA.MCCANTS@BNYMELLON 5.250% SENIOR
           601 TRAVIS STREET                   .COM                   NOTES
           16TH FLOOR
           HOUSTON, TX 77002
   4       WILMINGTON TRUST, NATIONAL          CONTACT: BARRY SOMROCK     UNSECURED DEBT -                                                                 $459,162,987.00
           ASSOCIATION                                                    7.950% SENIOR
           1100 NORTH MARKET STREET            BSOMROCK@WILMINGTONT       NOTES
           WILMINGTON, DE 19801                RUST.COM
   5       WILMINGTON TRUST, NATIONAL          CONTACT: BARRY SOMROCK     UNSECURED DEBT -                                                                 $407,441,506.00
           ASSOCIATION                                                    7.750% SENIOR
           1100 NORTH MARKET STREET            BSOMROCK@WILMINGTONT       NOTES
           WILMINGTON, DE 19801                RUST.COM
   6       THE BANK OF NEW YORK MELLON         CONTACT: LISA MCCANTS  UNSECURED DEBT -                                                                     $402,770,127.00
           TRUST COMPANY, N.A.                 LISA.MCCANTS@BNYMELLON 6.200% SENIOR
           601 TRAVIS STREET                   .COM                   NOTES
           16TH FLOOR
           HOUSTON, TX 77002
   7       WILMINGTON TRUST, NATIONAL          CONTACT: BARRY SOMROCK     UNSECURED DEBT -                                                                 $402,752,583.00
           ASSOCIATION                                                    8.950% SENIOR
           1100 NORTH MARKET STREET            BSOMROCK@WILMINGTONT       NOTES
           WILMINGTON, DE 19801                RUST.COM


Official Form 204          Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims                                    Page 1
                          Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 15 of 21
  Debtor: Noble Corporation plc                                                              Case Number (if known):

   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if       Deduction          Unsecured claim
                                                                                                           partially secured     for value of
                                                                                                                                 collateral or
                                                                                                                                 setoff

   8    THE BANK OF NEW YORK MELLON        CONTACT: LISA MCCANTS  UNSECURED DEBT -                                                                    $399,837,398.00
        TRUST COMPANY, N.A.                LISA.MCCANTS@BNYMELLON 6.050% SENIOR
        601 TRAVIS STREET                  .COM                   NOTES
        16TH FLOOR
        HOUSTON, TX 77002
   9    THE BANK OF NEW YORK MELLON        CONTACT: LISA MCCANTS  UNSECURED DEBT -                                                                     $81,435,197.00
        TRUST COMPANY, N.A.                LISA.MCCANTS@BNYMELLON 4.625% SENIOR
        601 TRAVIS STREET                  .COM                   NOTES
        16TH FLOOR
        HOUSTON, TX 77002
   10   THE BANK OF NEW YORK MELLON        CONTACT: LISA MCCANTS  UNSECURED DEBT -                                                                     $64,066,969.00
        TRUST COMPANY, N.A.                LISA.MCCANTS@BNYMELLON 4.900% SENIOR
        601 TRAVIS STREET                  .COM                   NOTES
        16TH FLOOR
        HOUSTON, TX 77002
   11   THE BANK OF NEW YORK MELLON        CONTACT: LISA MCCANTS  UNSECURED DEBT -                                                                     $21,505,749.00
        TRUST COMPANY, N.A.                LISA.MCCANTS@BNYMELLON 3.950% SENIOR
        601 TRAVIS STREET                  .COM                   NOTES
        16TH FLOOR
        HOUSTON, TX 77002
   12   NATIONAL OILWELL VARCO             PHONE: 281-325-6533    TRADE DEBT                                                                            $3,724,294.00
        5100 NORTH SAM HOUSTON             BRIAN.WESNESKI@NOV.COM
        PARKWAY WEST
        HOUSTON, TX 77086
   13   MARKS, SCOTT                       PHONE: 832-520-5717    DEFERRED                                                                              $2,851,188.00
        ADDRESS ON FILE                    SCOTTMARKS1113@GMAIL.C COMPENSATION
                                           OM
   14   MARTIN, THERALD                    PHONE: 281-202-8969    DEFERRED                                                                              $2,159,174.00
        ADDRESS ON FILE                    THERALD.MARTIN@YAHOO.C COMPENSATION
                                           OM
   15   MADDEN, THOMAS                     PHONE: 713-410-4949       DEFERRED                                                                             $857,405.00
        ADDRESS ON FILE                    MADDENIRL@AOL.COM         COMPENSATION
   16   NATIONAL OILWELL VARCO LP          PHONE: 713-346-7233       TRADE DEBT                                                                           $578,720.00
        10353 RICHMOND AVENUE              RS-USA-
        HOUSTON, TX 77042                  NOBLESALES@NOV.COM
   17   HPETROCONSULT LTDA                 PHONE: 22-2430-4500     TRADE DEBT                                                                             $461,058.00
        BARRA DA TIJUCA                    HPETROCONSULT@INFOLINK.
        RIO DE JANEIRO 22640-102           COM.BR
        BRAZIL
   18   NATIONAL OILWELL VARCO             PHONE: 47-5181-8181     TRADE DEBT                                                                             $365,166.00
        NORWAY AS                          ACCOUNTSRECEIVABLEAFTER
        LAGERVEIEN 8                       MARKET@NOV.COM
        8181
        STAVANGER 4034
        NORWAY
   19   CRANE WORLDWIDE LOGISTICS        PHONE: 2745-6088-109        TRADE DEBT                                                                           $359,480.00
        (THAILAND                        SUPALERK.PHITAKSUTEEPHO
        589/110 20TH FLOOR, CENTRAL CITY NG@CRANEWW.COM
        BA
        BANGKOK 10260
        THAILAND




Official Form 204         Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims                                Page 2
                          Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 16 of 21
  Debtor: Noble Corporation plc                                                              Case Number (if known):

   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if       Deduction          Unsecured claim
                                                                                                           partially secured     for value of
                                                                                                                                 collateral or
                                                                                                                                 setoff

   20   TRASFOR SA                         PHONE: 41-58-58 84400  TRADE DEBT                                                                              $337,665.00
        STRADA CANTONALE 11                PL-
        MOLINAZZO DI MONTEGGIO 6998        GBS_SWITZERLAND_AR@ABB
        SWITZERLAND                        .COM
   21   WOLFORD, BERNIE                    PHONE: 832-600-7915       DEFERRED                                                                             $261,850.00
        ADDRESS ON FILE                    BERNIEWOLFORD@GMAIL.C     COMPENSATION
                                           OM
   22   HUMES, LARRY                       TXJHAWKSCOMM@ATT.NET      DEFERRED                                                                             $246,587.00
        ADDRESS ON FILE                                              COMPENSATION
   23   NOV RIG SOLUTIONS PTE LTD          PHONE: 6594-1025       TRADE DEBT                                                                              $239,534.00
        29 TUAS BAY DRIVE                  ADLIN.ABDULWAHID@NOV.C
        SINGAPORE 637429                   OM
        SINGAPORE
   24   THORNTON, BODLEY                   PHONE: 713-823-4228   DEFERRED                                                                                 $217,298.00
        ADDRESS ON FILE                    BPTHORNTONSR@GMAIL.CO COMPENSATION
                                           M
   25   BRIDON AMERICAN CORPORATION        PHONE: 570-822-3349-215 TRADE DEBT                                                                             $216,969.00
        280 NEW COMMERCE BLVD              HFISHER@BRIDONAMERICAN
        WILKES-BARRE, PA 18706             .COM
   26   SHELL OIL PRODUCTS US              PHONE: 632-483-5942   TRADE DEBT                                                                               $192,712.00
        PO BOX 4749                        LEANEL.CAMPOREDONDO@S
        HOUSTON, TX 77210                  HELL.COM
   27   MINGS PRODUCTS & SERVICES LTD      PHONE: 592-225-3553-222   TRADE DEBT                                                                           $184,662.00
        6 URQUHART STREET                  FORD.AUDREY@MPS.GY
        GEORGETOWN
        GUYANA
   28   M & M INTERNATIONAL INC.           PHONE: 337-364-4145       TRADE DEBT                                                                           $172,285.00
        1249 SE EVANGELINE THRUWAY         MMISALES@MMVALVE.COM
        BROUSSARD, LA 70518
   29   AMERIFORGE GROUP INC               PHONE: 713-293-1245       TRADE DEBT                                                                           $171,203.00
        945 BUNKER HILL RD, SUITE 500      AR@AFGLOBALCORP.COM
        HOUSTON, TX 77024
   30   HUISMAN NORTH AMERICA              PHONE: 832-490-1019       TRADE DEBT                                                                           $163,458.00
        SERVICES, LLC                      ACCOUNTING@HUISMAN-
        2502 WEHRING ROAD                  NA.COM
        ROSENBERG, TX 77471
   31   TECHNIP UMBILICALS INC             PHONE: 281-249-2711       TRADE DEBT                                                                           $146,752.00
        16661 JACINTOPORT                  PBAJO@TECHNIP.COM
        HOUSTON, TX 77015
   32   SPEEDCAST COMMUNICATIONS, INC      PHONE: 832-668-2459     TRADE DEBT                                                                             $144,986.00
        4400 S SAM HOUSTON PKWY E          COLLECTIONS.AMERICA@SPE
        HOUSTON, TX 77048                  EDCAST.COM
   33   HYUNDAI GLOBAL SERVICE             PHONE: 832-850-7659       TRADE DEBT                                                                           $144,599.00
        AMERICAS CO.                       MHKIM@HYUNDAI-GS.COM
        7206 HARMS ROAD
        HOUSTON, TX 77041
   34   OCEAN OILFIELD DRILLING SERVICES   PHONE: 9864-0461          TRADE DEBT                                                                           $132,961.00
        NO. 8, PERSIARAN MELOR AWANA       ACCMY@OCEANOILFIELD.CO
        KIJAL                              M
        KEMAMAN 24100
        MALAYSIA




Official Form 204         Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims                                Page 3
                          Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 17 of 21
  Debtor: Noble Corporation plc                                                               Case Number (if known):

   Name of creditor and complete mailing    Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code              and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                      services, and         or disputed     setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if       Deduction          Unsecured claim
                                                                                                            partially secured     for value of
                                                                                                                                  collateral or
                                                                                                                                  setoff

   35   GULF AGENCY CO (OMAN) LLC       PHONE: 244-77800-810  TRADE DEBT                                                                                   $130,907.00
        PC 112, RUWI, SULTANATE OF OMAN JAYARAM.SETHURAMAN@GA
        RUWI 112                        C.COM
        OMAN


   36   AMERICAN BUREAU OF SHIPPING         PHONE: 4330-6000          TRADE DEBT                                                                           $121,909.00
        PO BOX 24860                        ASOLIMAN@EAGLE.ORG
        DUBAI
        UNITED ARAB EMIRATES
   37   CONTITECH OIL & MARINE              PHONE: 832-327-0141       TRADE DEBT                                                                           $120,786.00
        CORPORATION                         JOCELYN.MANGUNSONG@C
        11535 BRITTMOORE PARK DRIVE         ONTINENTAL.COM
        HOUSTON, TX 77041
   38   GE ENERGY POWER CONVERSION          PHONE: 412-967-0765       TRADE DEBT                                                                           $109,507.00
        USA INC                             GEPAYS_BID250060@GE.CO
        100 EAST KENSINGER DRIVE, STE 500   M
        CRANBERRY TOWNSHIP, PA 16066


   39   SPX FLOW OIL AND GAS                PHONE: 971 2 408 190...   TRADE DEBT                                                                           $108,000.00
        EQUIPMENTS                          THANGAM.R@SPXFLOW.CO
        PLOT NO 29, ALI KHALIFAN RASHED     M
        AL
        6539
        ABU DHABI
        UNITED ARAB EMIRATES
   40   GATES E & S TRADING LLC             PHONE: 6528-0801-262      TRADE DEBT                                                                           $106,654.00
        AL QUOZ                             SADIQH.AHMED@GATES.CO
        12973                               M
        DUBAI
        UNITED ARAB EMIRATES
   41   NOV SAUDI ARABIA TRADING CO         PHONE: 971 48 064204... TRADE DEBT                                                                             $105,558.00
        PO BOX 52681                        JESSY.KOLENCHERY@NOV.CO
        DAMMAM 20745                        M
        SAUDI ARABIA
   42   SODEXO REMOTE SITES AUSTRALIA       PHONE: XXX-XX-XXXX      TRADE DEBT                                                                             $104,183.00
        PTY LTD                             ACCOUNTSRECEIVABLE.AMEC
        247 BALCATTA ROAD                   AA.AU@SODEXO.COM
        PERTH, WA 6021
        AUSTRALIA
   43   JAMES, RONALD                       PHONE: 281-851-0459       DEFERRED                                                                             $101,808.00
        ADDRESS ON FILE                     RLJAMES1128@GMAIL.COM     COMPENSATION
   44   CHARTER SUPPLY CO.                  PHONE: 337-837-2724     TRADE DEBT                                                                               $99,570.00
        8100 AMBASSADOR CAFFERY PRKY        SPICARD@CHARTERSUPPLY.C
        81735                               OM
        BROUSSARD, LA 70518
   45   GULF AGENCY QATAR                   PHONE: 974 323954      TRADE DEBT                                                                                $96,801.00
        PO BOX 6534                         SHIPACCOUNTS.QATAR@GAC
        DOHA                                .COM
        QATAR
   46   FT FARFAN LTD                       PHONE: 868-674-7896-... TRADE DEBT                                                                               $96,644.00
        #3-5 IBIS AVENUE, IBIS ACRES        RECEIVABLES@FTFARFAN.CO
        SAN JUAN                            M
        TRINIDAD AND TOBAGO



Official Form 204         Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims                                 Page 4
                         Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 18 of 21
  Debtor: Noble Corporation plc                                                              Case Number (if known):

   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if       Deduction          Unsecured claim
                                                                                                           partially secured     for value of
                                                                                                                                 collateral or
                                                                                                                                 setoff

   47   LAMPRELL ENERGY LIMITED            PHONE: 652-823-23-504     TRADE DEBT                                                                             $92,505.00
        JEBEL ALI FREE ZONE, GATE 4        SHARMILAS@LAMPRELL.CO
        33455                              M
        DUBAI
        UNITED ARAB EMIRATES
   48   EAGLIN, MICHAEL                    KARNOLD@ARNOLDITKIN.CO LITIGATION                   UD
        ARNOLD & ITKIN LLP                 M
        6009 MEMORIAL DRIVE
        HOUSTON, TX 77007
   49   PARAGON LITIGATION TRUST           PHONE: 312 862 2290       LITIGATION                UD
        KIRKLAND & ELLIS LLP               PATRICK.NASH@KIRKLAND.C
        300 NORTH LASALLE                  OM
        CHICAGO, IL 60654
   50   TRANSOCEAN OFFSHORE                PHONE: 713-485-7200       LITIGATION                UD
        REYNOLDS FRIZZELL LLP              CREYNOLDS@REYNOLDSFRIZ
        1100 LOUISIANA ST, STE 3500        ZELL.COM
        HOUSTON, TX 77002




Official Form 204       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims                                  Page 5
             Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 19 of 21




                        IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                        :
    In re:                                              :   Chapter 11
                                                        :
    NOBLE CORPORATION PLC,                              :   Case No. 20-[_____] (____)
                                                        :
                    Debtor.                             :
                                                        :
                                                        :


                              CORPORATE OWNERSHIP STATEMENT

                Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure, Noble Corporation plc certifies that no entity directly or indirectly owns 10% or more
of any class of Noble Corporation plc’s equity interests.1




1
      Based on persons known to the Debtors to be the beneficial owners of Noble Corporation plc’s common stock
      as of June 30, 2020.
          Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 20 of 21




                    IN THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                                 :
 In re:                                          :   Chapter 11
                                                 :
 NOBLE CORPORATION PLC,                          :   Case No. 20-[_____] (____)
                                                 :
                Debtor.                          :
                                                 :
                                                 :


                          LIST OF EQUITY SECURITY HOLDERS

                 Debtor Noble Corporation plc has a single series of equity, namely, its common
stock. This list reflects holders of five percent or more of Debtor Noble Corporation plc’s common
stock as of June 30, 2020.

                This list serves as the disclosure required to be made by the Debtor pursuant to Rule
1007 of the Federal Rules of Bankruptcy Procedure. By separate motion filed contemporaneously
herewith, the Debtor is requesting a waiver of the requirement under Rule 1007 to file a list of all
of its equity security holders.

          Equity Holder              Address or Place of Business             Percent Ownership
                                 601 W. 26th Street, Suite 1520
Firefly Value Partners, LP       New York, New York 10001                            9.31%
                                 100 Vanguard Blvd.
The Vanguard Group, Inc.         Malvern, Pennsylvania 19355                         5.80%
                Case 20-33826 Document 1 Filed in TXSB on 07/31/20 Page 21 of 21



  Fill in this information to identify the case:

  Debtor name               Noble Corporation plc

  United States Bankruptcy Court for the:          Southern    District of   Texas
                                                                              (State)                               Check if this is an
                                                                                                                  amended filing
  Case number (If known):


  Official Form 202
  Declaration Under Penalty of Perjury for Non-Individual Debtors                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


                    Declaration and signature

      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
      partnership; or another individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information
      is true and correct:

                Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                Amended Schedule

                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not
                Insiders (Official Form 204)

                Other document that requires a declaration     Corporate Ownership Statement, List of Equity Security
                                                               Holders.

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on        07/31/2020                           x /s/ Richard B. Barker
                          MM/DD/YYYY                           Signature of individual signing on behalf of debtor

                                                               Richard B. Barker
                                                               Printed Name

                                                               Chief Financial Officer
                                                               Position or relationship to debtor

      Official Form 202            Declaration Under Penalty of Perjury for Non-Individual Debtors
